Citation Nr: 0615981	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  99-24 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for headaches as a 
residual of a right frontotemporal craniotomy with small 
temporal craniectomy for gross excision of meningioma, 
currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran had active service from October 1989 to August 
1994.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, VA Regional Office (RO).   

A September 2005 report of contact reflects the veteran 
withdrew the issues regarding cervical and lumbosacral 
strain.  In October 2005, the veteran withdrew the issue in 
regard to a total rating based on individual unemployability.  


FINDING OF FACT

The veteran's headaches are not manifested by characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
headaches have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
2005); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005). 

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedular rating for the applicable rating code.  This was 
accomplished in October 2003, which is sufficient under 
Dingess/Hartman.  The Court also stated that the VCAA notice 
must include information regarding the effective date that 
may be assigned.  In this case, the claim is being denied, so 
that matter is moot with no prejudicial error.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in August 2005.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefits sought and whether or not the claimant or VA 
bore the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by:  (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the October 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).   
 Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria & Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & 2005); 38 
C.F.R. § 4.1 (2005).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2005).

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that in addition to the 10 percent 
evaluation assigned for headaches as a residual of a right 
frontotemporal craniotomy with small temporal craniectomy for 
gross excision of meningioma, a separate 10 percent rating 
has been assigned for a bur hole with a skull defect as a 
residual of a right frontotemporal craniotomy with small 
temporal craniectomy for gross excision of meningioma and a 0 
percent evaluation has been assigned for a scar as a residual 
of a right frontotemporal craniotomy with small temporal 
craniectomy for gross excision of meningioma.  

In this case, a higher evaluation is not warranted.  The 
April 2004 VA examination report reflects the nature of the 
veteran's headaches includes pain with photophobia and 
nausea.  He complained of headaches every day.  The June 2005 
VA examination report notes the headaches lasted between 15-
16 hours per day.  The examiner noted that the veteran did 
not lay down with any of the headaches and specifically 
stated that the veteran did not have any prostrating 
episodes.  While the April 2004 nurse practitioner noted 
prostrating episodes twice per month, the report contains no 
reference to symptoms of a prostrating episode, but merely 
described as painful, with an intensity of 7 on a scale of 1 
to 10 with 10 being the most intense.  The report notes that 
the veteran had discontinued all pain medication.  The Board 
finds the opinion of the June 2005 medical doctor to be more 
probative.  To the extent that he asserts he receives 
"injections" at the emergency room twice per month for 
headaches, there is no evidence of such.  Regardless, the 
most probative and reliable evidence establishes that the 
veteran does not have prostrating attacks occurring on an 
average of once a month over the last several months.  The 
evidence is consistent with a 10 percent evaluation.  

In regard to the veteran's claim in the March 2006 VA Form 
646 that the June 2005 VA examination was inadequate, the 
Board notes that the examiner reviewed the claims file and 
provided detailed findings.  As for any contentions regarding 
sleep impairment, the April 2004 VA mental examination report 
specifically notes the veteran did not have much of a problem 
with sleep.  To the extent that he claims difficulty 
concentrating, the Board notes the records, to include an 
April 2004 VA record of treatment, reflects he is a straight 
A student.  

The veteran is  competent to report his symptoms; however, he 
is not a medical professional and his statements do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  The Board finds the opinion of the June 2005 VA 
examiner to the effect that the veteran did not have any 
prostrating episodes  to be more probative of the degree of 
impairment.  The Board notes the 10 percent evaluation 
assigned contemplates time lost from work.  

In regard to his complaints of neurologic symptoms, as noted 
on the VA Form 9, received in November 1999, examination in 
October 2004 was normal.  The June 2005 VA neurological 
examination report notes that the neurologic examination was 
unremarkable.  Normal strength of the muscles of the face was 
specifically noted.  The examiner added that headaches were 
most likely musculoskeletal.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

A preponderance of the evidence is against the claim and 
there is no doubt to be resolved. Consequently, the benefits 
sought on appeal are denied.


ORDER

An evaluation in excess of 10 percent for headaches, as a 
residual of a right frontotemporal craniotomy with small 
temporal craniectomy for gross excision of meningioma, is 
denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


